Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-19-00572-CV

        IN THE INTEREST OF J.G.C., JR., C.A.C., H.C., Z.C., and J.A.C., Children

                      From the County Court, Jim Wells County, Texas
                             Trial Court No. 16-03-55745-CV
                     Honorable Michael Ventura Garcia, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. It is ORDERED that no costs shall be assessed against appellants in relation to this
appeal because they qualify as indigent under TEX. R. APP. P. 20.

       SIGNED January 22, 2020.


                                              _____________________________
                                              Sandee Bryan Marion, Chief Justice